Citation Nr: 1233677	
Decision Date: 09/27/12    Archive Date: 10/09/12

DOCKET NO.  07-18 137	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a back disorder. 


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran 

ATTORNEY FOR THE BOARD

J. Murray, Associate Counsel 



INTRODUCTION

The Veteran served on active duty from November 1982 to November 1986. 

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In that rating decision, the RO denied the benefit sought on appeal. 

The Veteran testified at a hearing before the undersigned in April 2010.  A copy of the hearing transcript is of record. 

In an October 2010 decision, the Board denied the claims for entitlement to service connection for bilateral sensorineural hearing loss, tinnitus and a right thumb disorder, and it remanded the current matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development.  Specifically, the Board instructed the RO/AMC to seek the Veteran's assistance in obtaining outstanding records of pertinent private treatment and to obtain a supplemental VA medical opinion regarding the etiology the Veteran's claimed back disorder.  

The Board notes that following issuance of the October 2011 Supplemental Statement of the Case, the Veteran requested another hearing before the Board in a December 2011 VA Form 9.  A new hearing will be provided only when an official transcript has been lost or destroyed or a failure of the recording equipment at a hearing occurred.  See 38 C.F.R. § 20.717(a) (2011).  As the April 2010 hearing transcript is of record, no basis exists to afford the Veteran another hearing before the Board.  The Veteran's request for a new hearing is denied.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the further delay that another remand of this case will cause, this matter must be remanded to ensure compliance with the Board's previous remands.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall, the Court held that "where ... the remand orders of the Board . . . are not complied with, the Board itself errs in failing to insure compliance."  Id.  In light of the deficiencies detailed below, this matter must be remanded to ensure compliance with the Board's October 2010 remand.

In its October 2010 remand, the Board instructed the RO/AMC to obtain the Veteran's complete treatment records from Dr. Jack E. Reagan.  The RO/AMC was instructed to ensure that evidence of attempts to obtain these records and any negative responses were associated with the claims file.  A notice letter was sent to the Veteran in October 2010 asking him to submit a completed VA Form 21-4142, Authorization and Consent to Release Information, for Dr. Jack E. Reagan.  It appears that the Veteran did not submit this requested form until after the case was readjudicated by in the October 2011 Supplemental Statement of Case.  

To date, no attempt has been made to try and retrieve these private treatment records.  Although the Veteran did not submit the requested form until after his  assistance was sought, a remand is needed in order to comply with the Board's October 2010 remand directives to obtain those identified private treatment records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).

Accordingly, the case is REMANDED for the following action:

1. Obtain the Veteran's complete treatment records from Dr. Jack E. Reagan.  If the records are not obtainable (or none exist), the Veteran must be notified and the record clearly documented.  Negative responses must be associated with the claims file. 

2.  After the available records have been associated with the claims folder, the RO/AMC should review the record to determine whether a supplement VA medical opinion or examination should be sought, as well as any other additional development indicated by the record.  

3. After completing the above action, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
D. MARTZ AMES 
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


